PER CURIAM.
This proceeding is before the Court on the petition of respondent, Stephen G. *1238Davidson, for leave to resign from membership in The Florida Bar.
Disciplinary proceedings are pending against respondent. The petition for leave to resign sets forth the statements required by Rule of Discipline 3-7.11(a) of the Rules Regulating The Florida Bar. The petition states that leave to resign is sought with leave to reapply after three years. The Florida Bar does not oppose the petition.
We find, under the standards set forth in Rule of Discipline 3-7.11(b), that it is appropriate to grant the petition.
Accordingly, attorney Stephen G. Davidson is granted leave to resign from The Florida Bar. In view of the fact that respondent has been under suspension from the practice of law, this resignation shall be effective immediately. Respondent may not apply for readmission to The Florida Bar until the expiration of three years from the date of this order.
The costs incurred by The Florida Bar in the pending disciplinary proceeding, Supreme Court Case No. 69,367, are taxed against the respondent. Judgment is entered against the respondent in the amount of $679.62, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.